I disagree with the majority on the sole ground that the applicable limitation lies within Section 10509-153, General Code, and that plaintiff was clearly entitled to recover at least as to the fifty shares.
The last clause of that section, referred to in the majority opinion as the proviso, falls within the exception "as is otherwise provided by law" in Section 10509-144, General Code, when regard is had to the words "the time allowed to the creditors for bringing their actions shall be enlarged," in Section 10509-153, General Code. (Italics mine.) *Page 27 
We mention, however, that the latter section and Section 10509-144, General Code, were repealed and Sections 10509-133, and 10509-138, General Code, were amended by the act in 116 Ohio Laws, at pages 385 and following, without, of course, affecting the instant case, but as indicative of the presumed legislative contemplation of the meaning of all of the original sections at the time the act above mentioned was passed.
GUERNSEY, P.J., CROW and KLINGER, JJ., of the Third Appellate District, sitting by designation in the Eighth Appellate District.